DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Treharne (US 2013/0289809) in view of Crombez(US 6,709,075), and Akamine (US 2015/0191159)
As to claim 1 Treharne discloses a regenerative braking control method of a vehicle, the regenerative braking control method comprising:
A first operation of determining a driving risk of a road surface on a basis of a status of the road surface while driving(Paragraph 66 “FIG. 7 illustrates the impact of the method 610 for mitigating powertrain oscillations during a rough road condition. FIG. 7 includes four graphs of data taken over a common period of time. At time (t.sub.0) a vehicle encounters a rough road condition. At time (t.sub.1) the vehicle system determines that the vehicle has encountered a rough road condition and disables regenerative braking.”);
A second operation of determining when an accelerator pedal is released while driving (Paragraph 29 “The acceleration system includes an accelerator pedal having one or more sensors, which provide information such as a driver request for vehicle propulsion (drive torque request) to the vehicle controller 14.”);
a third operation of determining when a brake pedal is operated while driving (Paragraph 31 “The braking system 16 is also configured for electrically actuated friction braking according to one or more embodiments. The braking system 16 includes a brake pedal sensor 66 and a brake controller 68. The brake pedal sensor 66 is connected to the brake pedal 58 and provides an input signal (BPP) to the brake controller 68 that corresponds to a brake pedal position.”); and 
a fourth operation performing no regenerative braking in a state in which the brake pedal is released and the accelerator pedal is released when the driving risk of the road surface is to be high(Paragraph 34 “In one or more embodiments, the braking system 16 is configured to provide compression braking of the vehicle. Compression braking represents the frictional losses within an engine of a conventional vehicle, when a driver releases the accelerator pedal. Similarly, the braking system provides a total brake torque value when the accelerator pedal is released, even if the brake pedal is not depressed”, Paragraph 38 “For example, in situations that would trigger an ABS braking event, the vehicle system 10 may begin reducing regenerative braking prior to the ABS event and before an ABS Flag signal is received. The vehicle system 10 may reduce or disable regenerative braking prior to powertrain oscillation.”, Paragraph 58 “operation 428 the vehicle system 10 determines if the brake pedal 58 is released. In one or more embodiments, the vehicle system 10 evaluates the BPP signal provided by the brake pedal sensor 66 and determines that the brake pedal 58 is released if the BPP corresponds to a released pedal position.”).
Treharne does not explicitly disclose a fourth operation of performing no regenerative braking by generating no control signal for performing the regenerative braking even when the accelerator pedal is released in a state in which the driving risk of the road surface is determined as being high and at the same time the brake pedal is determined as not being operated.
Crombez teaches a fourth operation of performing no regenerative braking by generating no control signal for performing the regenerative braking even when the accelerator pedal is released in a state in which the driving risk of the road surface is determined as being high and at the same time the brake pedal is determined as not being operated. (Column 2 lines 36-52 “According to a first aspect, the present invention relates to a strategy in which torque that is being applied to the drivetrain as regenerative braking torque at the time a wheel-condition-initiated event occurs is applied as friction brake torque at wheel brakes instead of as regenerative torque. A wheel-condition-initiated event may be any one of incipient wheel lock-up, ABS becoming active, and wheel slip. Implementation of the strategy can be accomplished by an exchange of appropriate information between the PCM and the BCU. A slewing technique may be used to transition the torque shifting from regenerative braking to friction braking. When the wheel-condition-initiated event ceases, a decision is made whether or not to resume regenerative braking. This decision is made on the basis of additional vehicle operating conditions not necessarily related to the wheel conditions (e.g. traction torque request from the accelerator pedal)”)
It would have been obvious to one of ordinary skill to modify Treharne to include the teachings of a performing no generating for the purpose of improving stability and safety when braking the vehicle.
Treharne does not explicitly disclose a lock phenomenon is prevented from occurring at a front wheel drive shaft and a rear wheel driveshaft, thereby preventing an understeer phenomenon and oversteer phenomenon.
Akamine teaches a fourth operation of performing no regenerative braking so that a lock phenomenon is prevented from occurring at a front wheel drive shaft and a rear wheel driveshaft, thereby preventing an understeer phenomenon and oversteer phenomenon. (Paragraph 68-70, “Further, the first brake control section 65 has a function to compute and obtain a target behavior of the electric vehicle V intended by the driver, based on information of the steering amount and the steering direction of steering, information of the acceleration/deceleration operation amount of the accelerator pedal 21, the respective information being obtained by the second information obtaining section 61, and information of the brake operation amount of the brake pedal 23….The first brake control section 65 determines the degree of understeering or oversteering, based on the target behavior intended by the driver and the real behavior of the electric vehicle V. As a result of this determination, if it is determined that one or more of the plural respective wheels 17a-17d are in a tendency to slip, the first brake control section 65 adjusts the brake forces of target wheels in the slip tendency via the ESB-ECU 31 and operates to thereby stabilize the behavior of the electric vehicle V similarly to the above. Further, when the VSA device 18 is normally operating and cooperative brake control including at least the control of the regenerative braking caused by the electric motor 13 is currently performed, the first brake control section 65 gradually decreases the control amount of regenerative braking down to zero, and after the control amount of the regenerative braking has become zero, the first brake control section 65 operates so as to transmit a brake control instruction to the ESB-ECU 31 to maintain the control state of the time the control amount of the regenerative braking has become zero.”).
It would have been obvious to one of ordinary skill to modify Treharne to include the teachings of providing an operation to perform not regenerating braking for the purpose of improving stability and safety when braking the vehicle.


As to claim 13 Treharne discloses a regenerative braking control method further including:
a fifth operation of generating a braking force of the vehicle by performing only the regenerative braking among hydraulic braking and the regenerative braking, when the driving risk of the road surface is determined as not being high in the first operation, the accelerator pedal is determined as being released, and when the brake pedal is determined as not being operated(Paragraph 67 “During the first drive cycle, there are some perturbations or noise present on the .omega..sub.F waveform as referenced by numeral 710. However the frequency of this noise component at 710 is approximately three Hz, which is less than the threshold frequency and therefore not enough to trigger a rough road condition. Therefore the vehicle system 10 utilizes only regenerative braking to satisfy the total brake torque during the first drive cycle”). 
As to claim 15 Treharne discloses a regenerative braking control method further including:
a sixth operation of generating a braking force of the vehicle by performing the regenerative braking and hydraulic braking, when the driving risk of the road surface is determined as not being high in the first operation, the accelerator pedal is determined as being released, and when the brake pedal is determined as being operated(Paragraph 19 “The vehicle controller 14 coordinates with the brake system 16 to decelerate or "brake" the vehicle using both friction braking and regenerative braking. The vehicle controller 14 and the brake system 16 also coordinate to predict future powertrain oscillations and reduce regenerative braking prior to such powertrain oscillations.”). 
As to claim 16 Treharne discloses a regenerative braking control method further including: a seventh operation of generating a braking force of the vehicle by performing the regenerative braking and hydraulic braking, when the driving risk of the road surface is determined as being high in the first operation, the accelerator pedal is determined as being released, and when the brake pedal is determined as being operated(Paragraph 19 “The vehicle controller 14 coordinates with the brake system 16 to decelerate or "brake" the vehicle using both friction braking and regenerative braking. The vehicle controller 14 and the brake system 16 also coordinate to predict future powertrain oscillations and reduce regenerative braking prior to such powertrain oscillations.”).


Claims 2-5, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Treharne (US 2013/0289809) in view of Crombez(US 6,709,075), and Akamine (US 2015/0191159) as applied to claim 1 above, and in further view of Lu (US 2008/0129541)
As to claim 2 Lu teaches a regenerative braking control method wherein the first operation includes a color detecting operation of determining the driving risk of the vehicle driving on the road surface on a basis of a measured value of a vision sensor of the vehicle which detects a color of the road surface, and wherein when a detected color of the road surface is a same as a predetermined color, the driving risk of the road surface is determined as being high(Paragraph 29 “The areas that show larger pixel value differences may indicate the existence of ice. In addition to comparing the pixel values, the system may also or otherwise use the color or texture changes in the road ahead to assist the ice identification. The polarization signature of the ice layer thus provides a means for detecting the presence of a black ice area on road surface in front of a vehicle. Such a polarization signature of reflected light is depicted in FIG. 4”). 
	It would have been obvious to one of or ordinary skill to modify Treharne to include the teaching so f a color detecting operation for the purpose of determining the driving risk of the road surface.
As to claim 3 Treharne does not explicitly disclose a regenerative wherein the color detecting operation further includes determining the driving risk of the road surface as being high, when the accelerator pedal is determined as being released, the driving risk of the road surface is determined as being high, when the brake pedal is determined as not being operated. 
Treharne teaches determining the driving risk of the road (Paragraph 66 “FIG. 7 illustrates the impact of the method 610 for mitigating powertrain oscillations during a rough road condition. FIG. 7 includes four graphs of data taken over a common period of time. At time (t.sub.0) a vehicle encounters a rough road condition. At time (t.sub.1) the vehicle system determines that the vehicle has encountered a rough road condition and disables regenerative braking.”) and of determining the status of the accelerator pedal and the brake pedal((Paragraph 29 “The acceleration system includes an accelerator pedal having one or more sensors, which provide information such as a driver request for vehicle propulsion (drive torque request) to the vehicle controller 14.”, Paragraph 31 “The braking system 16 is also configured for electrically actuated friction braking according to one or more embodiments. The braking system 16 includes a brake pedal sensor 66 and a brake controller 68. The brake pedal sensor 66 is connected to the brake pedal 58 and provides an input signal (BPP) to the brake controller 68 that corresponds to a brake pedal position.”);.  Zhao teaches of a color detecting operation that detects the driving risk of the road operation (Paragraph 29 “Paragraph 29 “The areas that show larger pixel value differences may indicate the existence of ice. In addition to comparing the pixel values, the system may also or otherwise use the color or texture changes in the road ahead to assist the ice identification. The polarization signature of the ice layer thus provides a means for detecting the presence of a black ice area on road surface in front of a vehicle. Such a polarization signature of reflected light is depicted in FIG. 4”).”)
It would have been obvious to one of ordinary skill to determine the risk of based on these variables since each factor into determining the driving condition as the vehicle drives along the road.
As to claim 4 Treharne does not explicitly disclose a regenerative braking control method wherein the color detecting operation further includes determining the driving risk of the road surface as not being high, when the accelerator pedal is determined as being released, the driving risk of the road surface is determined as being high, and when the brake pedal is determined as not being operated. 
Treharne teaches determining the driving risk of the road (Paragraph 66 “FIG. 7 illustrates the impact of the method 610 for mitigating powertrain oscillations during a rough road condition. FIG. 7 includes four graphs of data taken over a common period of time. At time (t.sub.0) a vehicle encounters a rough road condition. At time (t.sub.1) the vehicle system determines that the vehicle has encountered a rough road condition and disables regenerative braking.”) and of determining the status of the accelerator pedal and the brake pedal (Paragraph 29 “The acceleration system includes an accelerator pedal having one or more sensors, which provide information such as a driver request for vehicle propulsion (drive torque request) to the vehicle controller 14.”, Paragraph 31 “The braking system 16 is also configured for electrically actuated friction braking according to one or more embodiments. The braking system 16 includes a brake pedal sensor 66 and a brake controller 68. The brake pedal sensor 66 is connected to the brake pedal 58 and provides an input signal (BPP) to the brake controller 68 that corresponds to a brake pedal position.”);.  Zhao teaches of a color detecting operation that detects the driving risk of the road operation (Paragraph 29 “Paragraph 29 “The areas that show larger pixel value differences may indicate the existence of ice. In addition to comparing the pixel values, the system may also or otherwise use the color or texture changes in the road ahead to assist the ice identification. The polarization signature of the ice layer thus provides a means for detecting the presence of a black ice area on road surface in front of a vehicle. Such a polarization signature of reflected light is depicted in FIG. 4”).”)
It would have been obvious to one of ordinary skill to determine the risk of based on these variables since each factor into determining the driving condition as the vehicle drives along the road.
As to claim 5 Lu teaches a regenerative braking control method wherein the first operation further includes a rain detecting operation of determining the driving risk of the vehicle driving on the road surface on a basis of a measured value of a rain sensor of the vehicle which detects rainwater (Paragraph 67 “…IMAGING SYSTEM FOR VEHICLE, and/or rain sensors or rain sensing systems of the types described in U.S. Pat. Nos. 6,250,148 and 6,341,523, and/or of other imaging or detecting systems”). 
As to claim 11 Lu teaches a regenerative braking control method wherein the first operation further includes determining that the driving risk of the road surface is determined by the color detecting operation, when an external air temperature of the vehicle is less than a reference temperature which is set to a temperature at which icing occurs on the road surface (Paragraph 33 “Optionally, other external means can also be used to help distinguish ice from water. For example, an outside or external temperature sensor of the vehicle can assist the system to tell that a detected patch in front of the vehicle is water and notice if the ambient temperature is way above the freezing point”). 
As to claim 12 Lu teaches a regenerative braking control method, wherein the first operation further includes determining that the driving risk of the road surface is determined as being high by the rain detecting operation, when the external air temperature of the vehicle is equal to or higher than the reference temperature(Paragraph 33 “Optionally, other external means can also be used to help distinguish ice from water. For example, an outside or external temperature sensor of the vehicle can assist the system to tell that a detected patch in front of the vehicle is water and notice if the ambient temperature is way above the freezing point.”). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Treharne (US 2013/0289809) in view of Crombez(US 6,709,075), Akamine (US 2015/0191159),  and Lu (US 2008/0129541) as applied to claim 2 above, and in further view of Burt (US 2017/0320389)
As to claim 6 Burt teaches a  regenerative braking control method wherein the rain detecting operation includes determining the driving risk of the road surface as being high, when the measured value of the rain sensor is equal to or greater than a reference value for determining the road surface as being wet(Paragraph 182 “In some embodiments the rain sensor function block F123 may only output the signal indicative that precipitation has been detected if the rain sensor function block F123 provides a signal indicative of the detection of precipitation for more than a predetermined period of time, such as 20 s, 30 s or 60 s, or any other suitable time period.”). It would have been obvious to one of ordinary skill to modify Burt to include the teachings of using the measured value of the rain sensor for the purpose of determining the driving conditions on the road.
As to claim 7 Burt teaches  regenerative braking control method wherein the rain detecting operation further includes determining the driving risk of the road surface as not being high, when the measured value of the rain sensor is less than the reference value for determining the road surface as being wet(Paragraph 182 “In some embodiments the rain sensor function block F123 may only output the signal indicative that precipitation has been detected if the rain sensor function block F123 provides a signal indicative of the detection of precipitation for more than a predetermined period of time, such as 20 s, 30 s or 60 s, or any other suitable time period.”).
As to claim 8 Burt teaches a regenerative braking control method wherein the first operation further includes determining the driving risk of the road surface as being high, when the measured value of the rain sensor is equal to or greater than a reference value for determining the road surface as being wet(Paragraph 182 “In some embodiments the rain sensor function block F123 may only output the signal indicative that precipitation has been detected if the rain sensor function block F123 provides a signal indicative of the detection of precipitation for more than a predetermined period of time, such as 20 s, 30 s or 60 s, or any other suitable time period.”).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Treharne (US 2013/0289809) in view of Crombez(US 6,709,075), Akamine (US 2015/0191159), and Lu (US 2008/0129541) as applied to claim 2 above, and in further view of Lombrozo (US 2020/0079381)
As to claim 9 Lombrozo teaches regenerative braking control method wherein the first operation further includes: 
determining the road surface as being in a ponding state, when a difference in wheel speed between a front left wheel speed and a front right wheel speed occurs after the rain detecting operation(Paragraph 61 “The speed of each wheel can be compared by the computing devices 110 to the vehicle speed as determined by the computing devices 110 for instance by using a speedometer or other speed determinations such as those that calculate differences in position. A difference between the values may indicate wheel slippage.”); and 
re-determining the driving risk of the road surface as being high, when the road surface is determined as being in the ponding state and then the accelerator pedal is determined as being released within a predetermined time after the vehicle is determined as driving on the road surface which is in the ponding state(Paragraph 69 “For instance, if the front tires are pushing or rather, slipping a little into a turn on a current trajectory and the vehicle is going to veer off of the current trajectory, getting back on that trajectory too quickly could result in a spin if the traction increases such as if the vehicle leaves the puddle.”). 
It would have been obvious to one of ordinary skill to modify Treharne to include the teachings of detecting a ponding state for the purpose of providing safe operation of the vehicle.

Claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Treharne (US 2013/0289809) in view of Crombez(US 6,709,075), Akamine (US 2015/0191159), and Lu (US 2008/0129541) as applied to claim 2 above, and in further view of Prakah-Asante (US 2018/0162399)
As to claim 10 Prakah-Asante teaches determining a number of operation times of a traction control system (TCS) for preventing wheel slip and an operating time of the TCS after the color detecting operation and then after a starting of the vehicle is turned on (Paragraph 13 “The longitudinal traction anomaly is a value that characterizes an aggregation of traction control system (TCS) alerts activated over a period of time. The vehicle TCS alert is activated when the traction control system detects slippery conditions (e.g., loss of traction on one or more wheels, etc.). The lateral anomaly is a value that characterizes the deviation of a vehicle from a driver's desired path.”); and 
re-determining the driving risk of the road surface as being high, when the number of operation times of the TCS is equal to or greater than a number of predetermined times for which an occurrence rate of the wheel slip is determined as being high and accumulation of the operating time of the TCS is equal to or greater than a predetermined time for which the occurrence rate of the wheel slip is determined as being high(Paragraph 13 “The longitudinal traction anomaly is a value that characterizes an aggregation of traction control system (TCS) alerts activated over a period of time. The vehicle TCS alert is activated when the traction control system detects slippery conditions (e.g., loss of traction on one or more wheels, etc.). The lateral anomaly is a value that characterizes the deviation of a vehicle from a driver's desired path.”);
It would have been obvious to one of ordinary skill to modify Treharne to include the teachings of determining the number of operations of the TCS for the purpose of determining the conditions of the road surface.
As to claim 18 Prakah-Asante teaches a regenerative braking control method further including:
an eighth operation of determining when an execution condition of electronic stability control (ESC) for steering a driving direction of the vehicle is satisfied after the fourth operation (Paragraph 13” The longitudinal traction anomaly is a value that characterizes an aggregation of traction control system (TCS) alerts activated over a period of time. The vehicle TCS alert is activated when the traction control system detects slippery conditions (e.g., loss of traction on one or more wheels, etc.).”); 
a ninth operation of executing the ESC, when the execution condition of the ESC is determined as being satisfied (Paragraph 13” The longitudinal traction anomaly is a value that characterizes an aggregation of traction control system (TCS) alerts activated over a period of time. The vehicle TCS alert is activated when the traction control system detects slippery conditions (e.g., loss of traction on one or more wheels, etc.).”); and 
a tenth operation of allowing the vehicle to drive in an inertial driving mode in which the accelerator pedal is released, when the execution condition of the ESC is determined as not being satisfied (Paragraph 13” When the low traction anomaly is less than a threshold, the vehicle determines a driving mode (e.g., sport mode, a traction control mode, etc.). In some examples, the vehicle presents the determined driving mode to the driver and prompts the driver to accept or reject transitioning into the recommended driving mode.”).


Claims 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Treharne (US 2013/0289809) in view of Crombez(US 6,709,075), Akamine (US 2015/0191159), and Wilton (US 2004/0210356)
As to claim 14 Wilton teaches a regenerative braking control method  wherein when an execution condition of electronic stability control (ESC) is determined as being satisfied, the regenerative braking is terminated and the ESC is performed (Paragraph 98 “If it is determined that there is a braking input active (S720: Yes), the control proceeds to step S725, where it is determined if the anti-lock braking system (ABS), traction control system, or other wheel spin control device or algorithm is inactive. In the embodiment, this determines if there are other vehicle systems or controls that have the potential to interfere with the regenerative braking. If it is determined that there is one or more wheel spin control devices active (S725: No) the control proceeds to step S730, where regenerative braking is disabled. The control then proceeds to step S760, where it returns to the beginning. “).  It would have been obvious to one of ordinary skill to modify Treharne to include the teachings of disabling a regenerative braking when the ESC is active for the purpose of providing safe operation of the vehicle.
As to claim 17 Wilton teaches a regenerative braking control method wherein when one of execution conditions of anti-lock brake system (ABS) and the ESC is determined as being satisfied, the ABS or the ESC satisfying the one of the execution conditions is executed (Paragraph 98 “If it is determined that there is a braking input active (S720: Yes), the control proceeds to step S725, where it is determined if the anti-lock braking system (ABS), traction control system, or other wheel spin control device or algorithm is inactive. In the embodiment, this determines if there are other vehicle systems or controls that have the potential to interfere with the regenerative braking. If it is determined that there is one or more wheel spin control devices active (S725: No) the control proceeds to step S730, where regenerative braking is disabled. The control then proceeds to step S760, where it returns to the beginning. “). 

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
12/6/2022